Citation Nr: 0637866	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-34 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The evidence does not show military service in the 
Republic of Vietnam.  

2.  The veteran's diabetes mellitus, type II, began many 
years after active service, and is not shown by the medical 
evidence o record to be related to military service or to any 
incident therein, to include as due to exposure to Agent 
Orange.


CONCLUSION OF LAW

The veteran's diabetes mellitus, type II, was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
February 2002 and April 2002 prior to the initial 
adjudication of the claim advised the veteran of the notice 
requirements.  See Id.; Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
diabetes mellitus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, service personnel records, VA medical treatment 
records, and identified pertinent private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the Board does not find that any additional medical 
examinations are necessary regarding the claim addressed 
herein.  38 C.F.R. § 3.159(c)(4).  There is no evidence of 
diabetes mellitus during service.  Moreover, this condition 
is not shown until over twenty-five years after the veteran's 
discharge from the service.  Finally, there is no competent 
medical evidence of record indicating that there may be a 
nexus between the veteran's current diabetes mellitus and his 
active duty service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, an examination to establish service connection 
on a direct basis is not warranted.  
 
Additional evidence has been received since the RO last 
considered this case in its November 2003 statement of the 
case.  Specifically, this evidence includes information from 
an internet website pertaining to the history of the USS 
Sacramento; VA treatment records, dated in 2003, and VA 
examinations of the hands and eyes, performed in February 
2004, August 2005 and September 2005.  
The veteran did not submit a waiver of RO consideration of 
this evidence.  In reviewing the additional evidence received 
herein, the Board finds that this evidence does not establish 
or even suggest any link between the veteran's current 
diabetes mellitus, type II, and his active duty service.  
Thus, this evidence is not pertinent to the veteran's current 
claim.  See 38 C.F.R. § 20.1304(c) (2006) (evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue).  

The veteran's representative further argued that a remand is 
necessary in this matter to obtain additional personnel 
records pertaining to the veteran.  Specifically, the 
veteran's representative states that his DA Form 20 should be 
obtained to verify whether he was awarded the Vietnam Service 
Medal.  However, that the RO has previously requested and 
obtained copies of the veteran's service personnel records.  
Importantly, the veteran's report of separation, Form DD 214, 
does not list a Vietnam Service Medal, as having been 
received by the veteran.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  

Additionally, a veteran who served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to certain herbicide agents (e.g., Agent 
Orange).  In the case of such a veteran, service connection 
for listed diseases will be presumed if they are manifest to 
a compensable degree within specified periods.  These 
diseases include Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  Service in 
the Republic of Vietnam means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2006). 

Historically, the veteran served on active duty in the Navy 
from September 1969 to August 1971.  A review of his service 
personnel records revealed his inservice duties as a seaman 
onboard the USS SACRAMENTO (AOE1).  The veteran's service 
personnel records of record do not show that the veteran was 
ever in Vietnam. 

However, the veteran contends that he was transported via 
helicopter to the 1st Medical District in DaNang, Vietnam, 
for treatment and removal of a piece of metal which got into 
his eye while he was scrapping old paint off of a ship.  
Although requested in an RO letter, dated in April 2002, the 
veteran has failed to provide any dates regarding this 
incident.  

Nevertheless, a review of the veteran's service medical 
records revealed that he was treated for onboard the USS BON 
HOMME RICHARD (CVA-31) for removal of a small metallic 
foreign body in the left eye.  There is no evidence that 
treatment the either of these incidents of treatment involved 
any visitation to Republic of Vietnam.

In support of the veteran's claim, the veteran's 
representative argues that the veteran should have been 
awarded a Vietnam Service Medal, and hence he should be 
entitled to the presumption of service connection for 
herbicide exposure.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).  However, any disagreement the veteran may have with 
regard to the medals awarded to him, must be raised with the 
Army Board for the Correction of Military Records, not VA.  
See 10 U.S.C.A. § 1552(a)(1) (Secretary of a military 
department may correct any of his department's military 
records "to correct an error or remove an injustice"); 
Lauginiger v. Brown, 4 Vet. App. 214, 216 (1993) (holding a 
veteran must look to the Air Force, not VA, in dispute over 
whether service records of radiation exposure are complete).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In this case, the veteran's service medical records are 
negative for any diagnosis of or treatment for diabetes 
mellitus.  Following service, a private treatment report, 
dated in August 2001, noted that diabetes mellitus, type II, 
had been diagnosed, and the veteran had been on medication 
since May 2000.  

The veteran underwent a VA examination in March 2002 that 
diagnosed diabetes mellitus, type II.  The VA examiner also 
noted that the veteran did not have diabetes mellitus in 
1990, when he last saw the veteran.

Overall, the preponderance of the evidence is against the 
veteran's claim.  Diabetes mellitus, type II, was not shown 
in service or within one year after service discharge.  There 
is no competent medical evidence of record that relates the 
veteran's current diabetes mellitus to his military service, 
or to any incident therein.  Therefore, the preponderance of 
the evidence is against the award of service connection, and 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to exposure to Agent Orange, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


